Name: 82/823/EEC: Commission Decision of 19 November 1982 authorizing the French Republic to apply intra-Community surveillance to imports of T-shirts, originating in Turkey, which have been put into free circulation in the Community (Only the French text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1982-12-07

 Avis juridique important|31982D082382/823/EEC: Commission Decision of 19 November 1982 authorizing the French Republic to apply intra-Community surveillance to imports of T-shirts, originating in Turkey, which have been put into free circulation in the Community (Only the French text is authentic) Official Journal L 347 , 07/12/1982 P. 0020 - 0021*****COMMISSION DECISION of 19 November 1982 authorizing the French Republic to apply intra-Community surveillance to imports of T-shirts, originating in Turkey, which have been put into free circulation in the Community (Only the French text is authentic) (82/823/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular the first paragraph of Article 115 thereof, Having regard to Commission Decision 80/47/EEC of 20 December 1979 on surveillance and protective measures which Member States may be authorized to take in respect of imports of certain products orignating in third countries and put into free circulation in another Member State (1), and in particular Articles 1 and 2 thereof, Whereas, in accordance with Article 1 of Council Regulation (EEC) No 1842/71 of 21 June 1971 on safeguard measures provided for in the Association Agreement between the European Economic Community and Turkey (2), the Commssion, by Regulation (EEC) No 2770/82 of 15 October 1982 (3), introduced protective measures in respect of imports into all Member States of the Community of T-shirts, falling within subheading ex 60.04 B of the Common Customs Tariff (category 4) originating in Turkey; Whereas such safeguard measures were authorized because of the massive and rapid increase of the imports concerned into the Community and because of the resulting damage to Community producers; Whereas, under such protective measures, imports into the Community of T-shirts originating in Turkey have been limited for the period from 16 October to 31 December 1982 to a Community quota of 1 200 000 pieces; Whereas the differences in market conditions within the Community and the particular sensitivity of the branch concerned of Community industry have been taken into account in allocating the abovementioned Community quota between the Member States; whereas the quota share allocated to France amounts to 22 000 pieces; Whereas the still-existing disparities between the conditions governing the importation of the products in question into the different Member States are susceptible to provoke deflections of trade; Whereas, in order to detect rapidly deflections of trade which could aggravate or give rise to economic difficulties in the sector concerned, the Frenc Government, on 4 November 1982, requested the Commission under Article 2 of Decision 80/47/EEC for authorization to apply prior intra-Community surveillance to imports of T-shirts originating in Turkey and in free circulation in the other Member States; Whereas this examination has shown that there is a risk of deflections of trade occurring via the other Member States, thus jeopardizing the objectives aimed at by the abovementioned safeguard measures and aggravating or prolonging the economic difficulties of the industry concerned; Whereas, in view of the official application of a safeguard clause and because of the exceptional circumstances, it is necessary to authorize France to apply intra-Community surveillance to imports of T-shirts originating in Turkey and put into free circulation in the other Member States until the expiry of abovementioned Regulation (EEC) No 2770/82, HAS ADOPTED THIS DECISION: Article 1 The French Republic is authorized to introduce, until 31 December 1982, and in accordance with Decisions 80/47/EEC, intra-Community surveillance of imports of the textile products of category 4 listed in the Annex hereto, originating in Turkey and put into free circulation in the other Member States. Article 2 This Decision is addressed to the French Republic. Done at Brussels, 19 November 1982. For the Commission Ivor RICHARD Member of the Commission (1) OJ No L 16, 22. 1. 1980, p. 14. (2) OJ No L 192, 26. 8. 1971, p. 14. (3) OJ No L 292, 16. 10. 1982, p. 12. ANNEX 1.2.3.4.5 // // // // // // Category // CCT heading No // NIMEXE code (1982) // Description // Country of origin // // // // // // 4 // 60.04 B I II a) b) c) IV b) 1 aa) dd) 2 ee) d) 1 aa) dd) 2 dd) // 60.04-19, 20, 22, 23, 24, 26, 41, 50, 58, 71, 79, 89 // Under garments, knitted or crocheted, not elastic or rubberized: Shirts, T-shirts, lightweight fine knit roll, polo or turtle necked jumpers and pullovers, undervests and the like, knitted or crocheted, not elastic or rubberized, other than babies' garments, of cotton or synthetic textile fibres; T-shirts and lightweight fine knit roll, polo or turtle necked jumpers and pullovers, of regenerated textile fibres, other than babies' garments // Turkey // // // // //